IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1365
                             Filed October 10, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ALAN NIGEL ARCHIBALD JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Michael D. Huppert,

Judge.



      Alan Nigel Archibald Jr. appeals from his convictions following bench trial

and denial of his motion for a new trial. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                         2


DANILSON, Chief Judge.

       Alan Nigel Archibald Jr. appeals from his convictions following bench trial

for multiple offenses. On appeal, Archibald argues that the district court erred

when it denied his motion for a new trial because the verdict was against the weight

of the evidence.

       In ruling on a motion for new trial where the defendant contends the verdict

is against the weight of the evidence, our review is for an abuse of the considerable

discretion granted the district court. State v. Grant, 722 N.W.2d 645, 648 (Iowa

2006). “The granting of a new trial based on the conclusion that a verdict is against

the weight of the evidence is reserved for those situations in which there is reason

to believe that critical evidence has been ignored in the fact-finding process.” Id.

at 648-49. On appeal, this court is limited to examining the evidence produced at

trial to determine whether the district court’s determination that the evidence did

not “preponderate heavily against the verdict” was a “clear and manifest abuse of

discretion.”   State v. Neiderbach, 837 N.W.2d 180, 216 (Iowa 2013) (citation

omitted). We do not sit to judge the credibility of witnesses nor to reweigh the

evidence. See id. at 211-12 (citing United States v. Ashworth, 836 F.2d 260, 266

(6th Cir. 1988)).

       Archibald argues the verdict was against the weight of the evidence. The

crux of Archibald’s argument is that the State’s witnesses’ testimony was

inconsistent and the witnesses lacked credibility.     The district court generally

accepted the version of events as told by the State’s witnesses. The court was

aware of the relationships between the witnesses and was aware of the proffer

agreements between the witnesses and the State. Despite some inconsistencies
                                          3


regarding how many stops were made, who orchestrated the burglary and robbery,

and the exact manner of the shooting, the State’s witnesses’ testimony agreed

when it came to Archibald’s actions.          Further, the witnesses’ testimony was

corroborated by physical and circumstantial evidence. The court found Archibald

guilty of attempt to commit murder, in violation of Iowa Code section 707.11 (2017);

robbery in the first degree, in violation of sections 711.1(a),(b) and 711.2; burglary

in the second degree, in violation of sections 713.1 and 713.5(a); possession of a

controlled substance (marijuana) with intent to deliver, in violation of section

124.401(1)(d); conspiracy to deliver a controlled substance (marijuana), in

violation of section 124.401(1)(d); failure to possess a tax stamp (marijuana), in

violation of section 124.401(1)(d); and possession of a firearm as a convicted felon,

in violation of section 724.26(1).

       This case does not present a situation in which there is reason to believe

that critical evidence was ignored in the fact-finding process. See Grant, 722

N.W.2d at 648-49. Archibald testified at trial and denied being involved in the

burglary, robbery, or shooting. The district court explicitly rejected Archibald’s

testimony as lacking credibility. The only evidence in the case that weighed

against the verdict was Archibald’s discredited testimony. We find no clear and

manifest abuse of discretion and therefore affirm.

       AFFIRMED.